This case is determined by the report of the commissioners that the highway "is for the sole accommodation and *Page 481 
benefit of the defendant, and not for the accommodation of the public." It is settled beyond all controversy that "individual property can be compulsorily appropriated by the public only for public use." Dillon Mun. Corp., s. 460; Cooley Const. Lim. 530. "The appellant cannot be deprived of his property except for a public purpose." Cushing, C. J., in Underwood v. Bailey, 56 N.H. 187, 190.
Petition dismissed.
STANLEY, J., did not sit: the others concurred.